DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-5 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. It is noted claim 5 was part of the unelected group of claims 2-4, because claim 5 is dependent on claim 4.  Election was made without traverse in the reply filed on 10/20/2022.  The restriction is made final herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-20 are considered eligible subject matter.  Even if the claims could be considered an abstract idea, there are limitations regarding a practical application, i.e. aligning a specimen.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19 and 20 recite the limitation “the specimen” in lines 4-5, 10-11, and 9-10, respectively.  The applicant previously claims two “a specimen”s, so it is unclear as to which specimen the applicant is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13-17, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication NO. 20190122913 (Lauber et al) in view of U.S. Patent No. 10048477 (Putman et al) and U.S. Patent Application Publication No. 20040013318 (Simske et al).
Regarding claim 20, Lauber et al discloses a computer-implemented method for setting up alignment of a specimen, comprising: acquiring two-dimensional images (fig. 6, images of 604) generated from output of a detector (fig. 8, item 812, 809) of an output acquisition subsystem (fig. 8, item 801) at template locations (fig. 6, locations of reference image 605) in corresponding areas of printed instances on a specimen (fig. 6, item 606), wherein the two-dimensional images comprise a first image acquired at a first of the template locations (fig. 5, item 604, top left) and at least one additional image acquired at one or more other of the template locations (fig. 6, item 604, bottom left), wherein the output acquisition subsystem comprises at least an energy source (fig. 8, item 803) and the detector (fig. 8, items 809, 812), wherein the energy source is configured to generate energy that is directed to the specimen (fig. 6, arrow coming from item 803), and wherein the detector is configured to detect energy from the specimen and to generate the output responsive to the detected energy (fig. 6, input and output of items 809, 812); determining offsets in x and y directions between the template locations (page 3, paragraph 43, page 3, paragraph 53), wherein determining the offsets comprises aligning the first image to the at least one additional image (page 3, paragraph 53); determining an angle of the specimen with respect to the output acquisition subsystem (page 3, paragraph 53); wherein the first image is for use in alignment of the specimen to the output acquisition subsystem during a process performed on the specimen, a defect detection process (page 1, paragraph 6, page 4, paragraph 5), and wherein the process steps, for Lauber et al, the acquiring, determining the offsets, determining the angle, comparing, rotating steps are performed by one or more computer subsystems (fig. 8, items 814, 815).
Lauber et al does not disclose expressly the determining of angle of the specimen is based on the offsets in the x and y directions, although Lauber et al indicates that angle of the specimen is related to the offsets (page 3, paragraph 43).  Lauber et al does not disclose expressly comparing the determined angle to a predetermined value; when the determined angle is greater than the predetermined value, rotating the specimen and repeating alignment process (which is the acquiring, determining the offsets, determining the angle, and comparing steps of Lauber et al, as explained above); and when the determined angle is less than the predetermined value, storing the image, and that the repeating and storing steps are part of the process of alignment.
Putman et al discloses the determining of angle of the specimen is based on the offsets in the x and y directions (col. 3, lines 5-11).  
Lauber et al and Putman et al are combinable because they are from the same field of endeavor, i.e. angle offset for aligning specimens.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the offset to determine the angle of the specimen.
The suggestion/motivation for doing so would have been to provide a direct, fast and accurate method by using a simple calculation. 
Lauber et al (as modified by Putman et al) does not disclose expressly comparing the determined angle to a predetermined value; when the determined angle is greater than the predetermined value, rotating the specimen and repeating alignment process; and when the determined angle is less than the predetermined value, storing the image, and that the repeating and storing steps are part of the process of alignment.
Simske et al discloses comparing the determined angle to a predetermined value (fig. 6, item 610); when the determined angle is greater than the predetermined value (fig. 6, item 610, “yes”), rotating the specimen and repeating alignment process (fig. 6, item 612 returns to item 602); and when the determined angle is less than the predetermined value (fig. 6, item 610 “no”), storing the image (fig. 6, item 620), and that the repeating and storing steps are part of the process of alignment (fig. 6).
Lauber et al (as modified by Putman et al) and Simske et al are combinable because they are from the same field of endeavor, i.e. image alignment.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to reposition and rescan and save the image.
The suggestion/motivation for doing so would have been to provide a more accurate system by ensuring the placement of the item is correct.
Therefore, it would have been obvious to combine the alignment method of Lauber et al with the angle calculation of Putman et al and the repositioning of Simske et al to obtain the invention as specified in claim 20.
Claim 19 is rejected for the same reasons as claim 20.  Thus, the arguments analogous to that presented above for claim 20 are equally applicable to claim 19.  Claim 19 distinguishes from claim 20 only in that claim 19 claims a non-transitory computer readable medium, storing program instructions executable on a computer system for performing the computer implemented method of claim 20.  Lauber et al teaches further this feature (page 1, paragraph 9)
Claim 1 is rejected for the same reasons as claim 20.   Thus, the arguments analogous to that presented above for claim 20 are equally applicable to claim 1.  Claim 1 distinguishes from claim 20 only in that claim 1 claims a system comprising the output acquisition system and the computer subsystems of claim 20.  Lauber et al teaches further this feature, i.e. fig. 8, items 814, 815.
Regarding claim 10, Lauber et al discloses said aligning does not comprise projecting patterned features in the first image and the at least one additional image in the x or y direction (fig. 6, test image is not projected).  
Regarding claim 13, Lauber et al discloses receiving input from a user, wherein the input comprises a two- dimensional size of the template locations (page 3, paragraph 50). Simske et al discloses a user interface configured for displaying information to allow user input (fig. 1, item 20).
Regarding claim 14, Simske et al discloses a user interface configured for displaying information to and receiving input from a user (fig. 1, item 20).  Lauber et al discloses the input comprises one or more parameters used for the alignment of the specimen performed during the process (page 3, paragraph 50).  
Regarding claim 15, Lauber et al discloses wherein the process performed on the specimen comprises inspection (page 1, paragraph 6, page 4, paragraph 5), and wherein the inspection comprises detecting defects on the specimen based on output of the detector of the output acquisition subsystem generated during the inspection (page 1, paragraph 6, page 4, paragraph 5).  
Regarding claim 16, Lauber et al discloses the specimen comprises a wafer (page 2, paragraph 37).  
Regarding claim 17, Lauber et al discloses the energy directed to the specimen comprises light, and wherein the energy detected from the specimen comprises light (page 1, paragraph 11).  
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lauber et al in view of Putnam et al and Simske et al, as applied to claim 1 above, and further in view of U.S. Patent Application NO 20120243773 (Kulkarni et al).
Regarding claim 9, Lauber et al (as modified by Putnam et al and Simske et al) discloses all of the claimed elements as set forth above and incorporated herein by reference.  Lauber et al further discloses the offsets in the x and y directions are pixel offsets in the x and y directions (page 2, paragraph 39).  
Lauber et al (as modified by Putnam et al and Simske et al)  does not disclose expressly sub-pixel offsets. 
Kulkarni et al discloses sub-pixel offsets (page 3, paragraph 38).
Lauber et al (as modified by Putnam et al and Simske et al)  & Kulkarni et al are combinable because they are from the same field of endeavor, i.e. die to die comparison and alignment.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use sub-pixel offsets.
The suggestion/motivation for doing so would have been to provide a more accurate method.
Therefore, it would have been obvious to combine Lauber et al (as modified by Putnam et al and Simske et al) with sub-pixel aligning of Kulkarni et al to obtain the invention as specified in claim 9.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lauber et al in view of Putnam et al and Simske et al, as applied to claim 1 above, and further in view of U.S. Patent No 8644591 (Lin et al).
Regarding claim 12, Lauber et al (as modified by Putnam et al and Simske et al) discloses all of the claimed elements as set forth above and incorporated herein by reference. Lauber et al further discloses the output acquisition subsystem and the one or more computer subsystems are further configured for performing the process on the specimen by acquiring at least one two-dimensional image generated from the output of the detector at one or more of the template locations in the corresponding areas of the printed instances on the specimen (fig. 6, fig. 8, as explained above), determining the offsets in the x and y directions between the stored first image and the one or more of the template locations by aligning the stored first image to the at least one two-dimensional image (page 3, paragraph 43, page 3, paragraph 53), and performing the alignment process (fig. 6).  Simske et al further discloses aligning processes include determining the angle, comparing, rotating, and repeating until the determined angle is less than the predetermined value (fig. 6).   
Lauber et al (as modified by Putnam et al and Simske et al)  does not disclose expressly the image is a runtime image.
Lin et al discloses images for aligning substrates are run time images (col. 2, lines 43-45).
Lauber et al (as modified by Putnam et al and Simske et al)  & Lin et al are combinable because they are from the same field of endeavor, i.e. imaging and aligning substrates.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a runtime image.
The suggestion/motivation for doing so would have been to provide a more flexible system by utilizing all types of images.
Therefore, it would have been obvious to combine Lauber et al (as modified by Putnam et al and Simske et al) with the runtime imaging of Lin et al to obtain the invention as specified in claim 12.


Allowable Subject Matter
Claims 6-8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 contains allowable subject matter regarding the output acquisition subsystem is configured to direct the energy to the specimen and to detect the energy from the specimen with first and second modes, and wherein the claimed acquiring acquires first and second mode 2D images as claimed, at the template locations in the corresponding areas of the printed instances on the specimen, generating the first image from the first and second mode two-dimensional images acquired at the first of the template locations, and generating the at least one additional image from the first and second mode two-dimensional images generated at the one or more other of the template locations.  
Claim 11 contains allowable subject matter regarding a number of the at least one additional image acquired and used for determining the offsets is less than a number of the at least one additional image acquired in repeating the acquiring and used for repeating determining the offsets.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        10/26/2022